Exhibit 10.2

CARNIVAL CORPORATION

2011 STOCK PLAN

FORM OF EXECUTIVE RESTRICTED STOCK AGREEMENT

THIS EXECUTIVE RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of [GRANT
DATE] (the “Date of Grant”) is made by and between Carnival Corporation, a
corporation organized under the laws of Republic of Panama (the “Company”), and
[NAME] (“Executive”).

WHEREAS, the Company has adopted the Carnival Corporation 2011 Stock Plan (the
“Plan”), pursuant to which awards of restricted Shares may be granted; and

WHEREAS, the Compensation Committee of the Company (the “Committee”) has
determined that it is in the best interests of the Company and its stockholders
to grant the restricted Shares provided for herein to Executive subject to the
terms set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1. Grant of Restricted Stock.

Subject to the terms and conditions set forth in the Plan and in this Agreement,
the Company hereby grants to Executive a Restricted Stock Award consisting of
[NUMBER] Shares (the “Restricted Stock”). The Restricted Stock is subject to the
restrictions described herein, including forfeiture under the circumstances
described in Section 5 hereof (the “Restrictions”). The Restrictions shall lapse
and the Restricted Stock shall become nonforfeitable in accordance with
Section 3 and Section 5 hereof.

 

2. Incorporation by Reference, Etc.

The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan. Any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon Executive and his legal representative in respect of any
questions arising under the Plan or this Agreement.

 

3. Lapse of Restriction.

Except as otherwise provided in Section 5 hereof, the Restrictions with respect
to the Restricted Stock shall lapse on the third anniversary of the Grant Date.
Notwithstanding the foregoing, the Committee shall have the authority to remove
the Restrictions on the Restricted Stock whenever it may determine that, by
reason of changes in applicable laws or other changes in circumstances arising
after the Grant Date, such action is appropriate.

Any shares of Restricted Stock for which the Restrictions have lapsed or been
removed shall be referred to hereunder as “released Restricted Stock.”

 

4. Certificates.

Certificates evidencing the Restricted Stock shall be issued by the Company and
shall be registered in Executive’s name on the stock transfer books of the
Company promptly after the date hereof. Subject to Section 6 hereof, the
certificates or book-entry evidencing the Restricted Stock shall remain in the



--------------------------------------------------------------------------------

custody and/or subject to the control of the Company at all times prior to the
date such Restricted Stock becomes released Restricted Stock. Pending the
release of the Restrictions, the Committee may require Executive to additionally
execute and deliver to the Company (i) an escrow agreement satisfactory to the
Committee and (ii) the appropriate stock power (endorsed in blank) with respect
to the Restricted Stock.

 

5. Effect of Termination of Employment.

(a) Upon the termination of Executive’s employment with the Combined Group or an
Affiliate, the Restrictions on the unreleased Restricted Stock shall be released
according to the following:

(i) In the event Executive’s employment terminates by reason of death or
Disability, the Restrictions on the Restricted Stock shall lapse on the date of
Executive’s death or Disability and the Restricted Stock shall become released
Restricted Stock.

(ii) In the event Executive’s employment is terminated by the Combined Group and
its Affiliates other than for Cause (as defined below) (and other than by reason
of Disability), the Restrictions on the Restricted Stock shall lapse (and the
Restricted Stock shall vest and become released Restricted Stock) in accordance
with the schedule set forth in Section 3 (without regard to the requirement that
Executive remain employed by a member of the Combined Group or an Affiliate);
provided, that all unreleased Restricted Stock issued hereunder and all rights
under this Agreement shall be forfeited upon Executive’s violation of the
provisions of Section 10 (Non-competition) or Section 11 (Non-disclosure) of
this Agreement.

(iii) In the event Executive voluntarily terminates employment as a direct
result of Executive being diagnosed with a terminal medical condition, the
Restrictions on the Restricted Stock shall lapse (and the Restricted Stock shall
vest and become released Restricted Stock) on the earlier of Executive’s death
or the schedule set forth in Section 3; provided, that all unreleased Restricted
Stock issued hereunder and all rights under this Agreement shall be forfeited
upon Executive’s violation of the provisions of Section 10 (Non-competition) or
Section 11 (Non-disclosure) of this Agreement.

(b) In the event Executive attains Retirement Age while in the employ of the
Combined Group or an Affiliate, the Restrictions on 50% of the Restricted Stock
shall lapse (and such portion of the Restricted Stock shall vest and become
released Restricted Stock) on the date Executive attains Retirement Age. The
Restrictions on the remaining 50% of Restricted Stock shall lapse in accordance
with the schedule set forth in Section 3.

(c) Notwithstanding anything herein to the contrary, but subject to Section 5(a)
above, no release of Restricted Stock shall be made, and all unreleased
Restricted Stock issued hereunder and all rights under this Agreement shall be
forfeited, if any of the following events shall occur:

(i) Executive’s employment with the Combined Group or an Affiliate is terminated
for Cause;

(ii) Executive voluntarily terminates employment with the Combined Group and its
Affiliates prior to attaining Retirement Age unless such voluntary termination
is directly related to death, Disability or Executive being diagnosed with a
terminal medical condition;

(iii) Executive shall engage in competition, as more particularly described in
Section 10 hereof, in violation of the provisions of Section 10, either
(A) during the term of his employment with the Combined Group and its
Affiliates; (B) following Executive’s voluntary termination of his employment
with the Combined Group and its Affiliates; or (C) following the termination by
the Combined Group and its Affiliates of Executive’s employment for any reason;
or

(iv) Executive violates the nondisclosure provisions set forth in Section 11
hereof.

 

2



--------------------------------------------------------------------------------

6. Rights as a Shareholder.

Executive shall not be deemed for any purpose to be the owner of any Restricted
Stock unless and until (i) the Company shall have issued the Restricted Stock in
accordance with Section 4 hereof and (ii) Executive’s name shall have been
entered as a stockholder of record with respect to the Restricted Stock on the
books of the Company. Upon the fulfillment of the conditions in (i) and (ii) of
this Section 6, Executive shall be the record owner of the Restricted Stock
unless and until such shares are forfeited pursuant to Section 5 hereof or sold
or otherwise disposed of, and as record owner shall be entitled to all rights of
a common stockholder of the Company, including, without limitation, voting
rights and rights to receive currently the dividends, if any, with respect to
the Restricted Stock; provided, that the Restricted Stock shall be subject to
the limitations on transfer and encumbrance set forth in this Agreement. As soon
as practicable following the lapse or removal of Restrictions on any Restricted
Stock, the Company shall deliver the released Restricted Stock to Executive with
the restrictive legend removed. In the event the Restricted Stock is forfeited
pursuant to Section 5 hereof, Executive’s name shall be removed from the stock
transfer books of the Company and all rights of Executive to such shares and as
a stockholder with respect thereto, including, but not limited to, the right to
any cash dividends and stock dividends, shall terminate without further
obligation on the part of the Company.

 

7. Restrictive Legend; Compliance with Legal Requirements.

All certificates representing Restricted Stock shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under federal or state securities laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CARNIVAL CORPORATION 2011 STOCK PLAN, AS AMENDED
FROM TIME TO TIME, AND AN EXECUTIVE RESTRICTED STOCK AGREEMENT, DATED AS OF
[GRANT DATE], BETWEEN CARNIVAL CORPORATION AND [NAME], COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE AT THE OFFICES OF CARNIVAL CORPORATION.

The granting and delivery of the Restricted Stock, and any other obligations of
the Company under this Agreement, shall be subject to all applicable federal,
state, local and foreign laws, rules and regulations and to such approvals by
any regulatory or governmental agency as may be required. If the delivery of the
Restricted Stock would be prohibited by law or the Company’s dealing rules, the
delivery shall be delayed until the earliest date on which the delivery would
not be so prohibited. Upon the expiration of the Restricted Period of any
Restricted Stock, Executive agrees to enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with the Plan or this Agreement.

 

8. Transferability.

The Restricted Stock may not, at any time prior to becoming released Restricted
Stock, be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by Executive, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. Notwithstanding the foregoing, unreleased
Restricted Stock may be transferred by Executive, without consideration, to a
Permitted Transferee in accordance with Section 15(b) of the Plan.

 

9. Withholding; Section 83(b) Election.

All distributions under the Plan are subject to withholding of all applicable
federal, state, local and foreign taxes, and the Committee may condition the
grant and/or delivery of Restricted Stock on satisfaction of the applicable
withholding obligations. The Company, Carnival plc or any Affiliate of the
Company or Carnival plc has the right, but not the obligation, to withhold or
retain any Restricted Stock or other property deliverable to Executive in
connection with the Award of Restricted Stock or from any compensation or other
amounts owing to Executive the amount (in cash, Shares or other property) of any
required tax withholding in respect of the Restricted Stock and to take such
other action as may be

 

3



--------------------------------------------------------------------------------

necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. Executive may make an election pursuant to Section 83(b)
of the Code in respect of the Restricted Stock and, if he does so, he shall
timely notify the Company of such election and send the Company a copy thereof.
Executive shall be solely responsible for properly and timely completing and
filing any such election.

 

10. Non-Competition.

The services of Executive are unique, extraordinary and essential to the
business of the Combined Group or its Affiliate, particularly in view of
Executive’s access to the Combined Group’s or its Affiliates’ confidential
information and trade secrets. Accordingly, in consideration of the Restricted
Stock awarded hereunder, Executive agrees that he will not, without the prior
written approval of the Board, at any time during the term of his employment
with the Combined Group or its Affiliates and (except as provided below) for the
then remaining duration of the Restricted Period on the Restricted Stock, if
any, following the date on which Executive’s employment with the Combined Group
and its Affiliates terminates, directly or indirectly, within the cruise
industry wherever located, engage in any business activity directly or
indirectly competitive with the business of the Combined Group or its
Affiliates, or serve as an officer, director, owner, consultant, or employee of
any organization then in competition with the Combined Group or its Affiliates.
In addition, Executive agrees that during such Restricted Period following his
employment with the Combined Group or its Affiliates, he will not solicit,
either directly or indirectly, any employee of the Combined Group or its
Affiliates, or their respective subsidiaries or divisions, who was such at the
time of Executive’s separation from employment. In the event that the provisions
of this Section 10 should ever be adjudicated to exceed the time, geographic or
other limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic or other limitations permitted by applicable law.

 

11. Non-Disclosure.

Executive expressly agrees and understands that the Combined Group or its
Affiliates own and/or control information and material which is not generally
available to third parties and which the Combined Group or its Affiliates
consider confidential, including, without limitation, methods, products,
processes, customer lists, trade secrets and other information applicable to its
business and that it may from time to time acquire, improve or produce
additional methods, products, processes, customers lists, trade secrets and
other information (collectively, the “Confidential Information”). Executive
hereby acknowledges that each element of the Confidential Information
constitutes a unique and valuable asset of the Combined Group or its Affiliates,
and that certain items of the Confidential Information have been acquired from
third parties upon the express condition that such items would not be disclosed
to the Combined Group or its Affiliates and its officers and agents other than
in the ordinary course of business. Executive hereby acknowledges that
disclosure of the Combined Group or its Affiliates’ Confidential Information to
and/or use by anyone other than in the Combined Group’s or its Affiliates’
ordinary course of business would result in irreparable and continuing damage to
the Combined Group or its Affiliates. Accordingly, Executive agrees to hold the
Confidential Information in the strictest secrecy, and covenants that, during
the term of his employment with Combined Group and its Affiliates (or any member
of the Combined Group or its Affiliates) or at any time thereafter, he will not,
without the prior written consent of the Board, directly or indirectly, allow
any element of the Confidential Information to be disclosed, published or used,
nor permit the Confidential Information to be discussed, published or used,
either by himself or by any third parties, except in effecting Executive’s
duties for the Combined Group or its Affiliates in the ordinary course of
business. Executive agrees to keep all such records in connection with
Executive’s employment as the Combined Group or its Affiliates may direct, and
all such records shall be the sole and absolute property of the Combined Group
or its Affiliates. Executive further agrees that, within five (5) days of the
Combined Group or its Affiliates’ request, he shall surrender to the Combined
Group or its Affiliates any and all documents, memoranda, books, papers,
letters, price lists, notebooks, reports, logbooks, code books, salesmen
records, customer lists, activity reports, video or

 

4



--------------------------------------------------------------------------------

audio recordings, computer programs and any and all other data and information
and any and all copies thereof relating to the Combined Group or its Affiliates’
business or any Confidential Information.

 

12. Clawback/Forfeiture.

Notwithstanding anything to the contrary contained herein, in the event of a
material restatement of the Company’s issued financial statements, the Committee
shall review the facts and circumstances underlying the restatement (including,
without limitation any potential wrongdoing by Executive and whether the
restatement was the result of negligence or intentional or gross misconduct) and
may in its sole discretion direct the Company to recover all or a portion of any
income or gain realized on the vesting of the Restricted Stock or the subsequent
sale of shares of released Restricted Stock with respect to any fiscal year in
which the Company’s financial results are negatively impacted by such
restatement. If the Committee directs the Company to recover any such amount
from Executive, then Executive agrees to and shall be required to repay any such
amount to the Company within 30 days after the Company demands repayment. In
addition, if the Company is required by law to include an additional “clawback”
or “forfeiture” provision to outstanding awards, under the Dodd-Frank Wall
Street Reform and Consumer Protection Act or otherwise, then such clawback or
forfeiture provision shall also apply to this Agreement as if it had been
included on the Grant Date and the Company shall promptly notify Executive of
such additional provision.

 

13. Miscellaneous.

(a) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(b) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to Executive, at Executive’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon Executive any right to continue to serve in the employ of the
Company or shall interfere with or restrict in any way the right of the Company,
which are hereby expressly reserved, to remove, terminate or discharge Executive
at any time for any reason whatsoever, with or without Cause. The rights and
obligations of Executive under the terms and conditions of Executive’s office or
employment shall not be affected by this Agreement. Executive waives all and any
rights to compensation and damages in consequence of the termination of
Executive’s office or employment with any member of the Combined Group or any of
its Affiliates for any reason whatsoever (whether lawfully or unlawfully)
insofar as those rights arise, or may arise, from Executive’s ceasing to have
rights under or Executive’s entitlement to the Restricted Stock under this
Agreement as a result of such termination or from the loss or diminution in
value of such rights or entitlements. In the event of conflict between the terms
of this Section 13(d) and the Participant’s terms of employment, this Section
will take precedence.

(e) Beneficiary. The Executive may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives Executive, Executive’s estate shall be deemed to be
Executive’s beneficiary.

 

5



--------------------------------------------------------------------------------

(f) Bound by Plan. By accepting the Restricted Stock award, Executive
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.

(g) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on Executive and the
beneficiaries, executors, administrators, heirs and successors of Executive.

(h) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
in accordance with the Plan.

(i) Governing Law; JURY TRIAL WAIVER. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(j) Data Protection. By accepting the grant of the Restricted Stock Executive
agrees and consents:

(i) to the collection, use, processing and transfer by the Company of certain
personal information about Executive, including Executive’s name, home address
and telephone number, date of birth, other employee information, details of the
Restricted Stock granted to Executive (“Data”); and

(ii) to the Company transferring Data to any subsidiary or Affiliate of the
Company for the purposes of implementing, administering and managing this
Agreement; and

(iii) to the use of such Data by any person for such purposes; and

(iv) to the transfer to and retention of such Data by third parties in
connection with such purposes.

(k) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.

 

CARNIVAL CORPORATION

By:

 

 

By selecting “I AGREE” and clicking the “Save” button you acknowledge and agree
to be bound by the terms and conditions of the Plan and this Agreement.

    I AGREE

    No Thanks

 

6